Exhibit 10.2

AMENDMENT NUMBER THIRTEEN TO CREDIT AGREEMENT AND WAIVER

This AMENDMENT NUMBER THIRTEEN TO CREDIT AGREEMENT AND WAIVER (this “Amendment”)
is entered into as of May 13, 2008, by the lenders identified on the signature
pages hereof (the “Lenders”), WELLS FARGO FOOTHILL, INC., a California
corporation, as the arranger and administrative agent for the Lenders (in such
capacity, together with its successors and assigns, if any, in such capacity,
“Agent”; and together with the Lenders, the “Lender Group”), BUCA, INC., a
Minnesota corporation (“Parent”), and each of Parent’s Subsidiaries identified
on the signature pages hereof (such Subsidiaries, together with Parent, are
referred to hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”), with reference to the
following:

WHEREAS, Borrowers and the Lender Group are parties to that certain Credit
Agreement, dated as of November 15, 2004 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, Borrowers have advised the Lender Group that an Event of Default has
occurred and is continuing under the Credit Agreement as a result of Borrowers’
failure to maintain a Fixed Charge Coverage Ratio of 0.00:1.00 for the 12 month
period ending March 30, 2008 as required by Section 6.16(a)(ii) of the Credit
Agreement (the “Designated Event of Default”);

WHEREAS, Borrowers have requested that the Lender Group agree to waive the
Designated Event of Default and amend the Credit Agreement, as set forth herein;
and

WHEREAS, upon the terms and conditions set forth herein, the Lender Group is
willing to accommodate Borrowers’ requests.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement, as amended
hereby.

2. Amendments to Credit Agreement.

(a) Section 2.1(a) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Lender with a Revolver Commitment agrees (severally, not
jointly or jointly and severally) to make advances (“Advances”) to Borrowers in
an amount at any one time outstanding not to exceed such Lender’s Pro Rata Share
of an amount equal to the lesser of (i) the Maximum Revolver Amount less the
Sale-Leaseback Reserve less the Letter of Credit Usage, or (ii) the Borrowing
Base less the Letter of Credit Usage.”

 



--------------------------------------------------------------------------------

(b) Schedule 1.1 to the Credit Agreement is hereby amended by adding the
following definition of “Sale-Leaseback Reserve” in proper alphabetical order:

“ “Sale-Leaseback Reserve” means a reserve in an amount equal to the greater of
(a) $1,500,000, and (b) 50% of the Net Cash Proceeds actually received by
Borrowers pursuant to that certain Contract of Sale, effective as of April 25,
2008 (the “Sale-Leaseback Contract”), between Buca Restaurants 2, Inc., a
Minnesota corporation and Barton Creek Capital, LLC, a Texas limited liability
company, which reserve may be released or reinstated in whole or in part from
time to time by Agent in its sole and absolute discretion; provided that,
anything to the contrary contained in the foregoing notwithstanding, if the
transactions contemplated by the Sale-Leaseback Contract are not consummated the
amount of the Sale-Leaseback Reserve shall be zero.”

(c) Schedule 1.1 of the Credit Agreement is hereby amended by amending and
restating the definition of “Borrowing Base” as follows:

“ “Borrowing Base” means, as of any date of determination, the result of:

(a) the lesser of

(i) (A) as of any date of determination (other than any date of determination
that falls during one of the periods set forth in clauses (B) and (C) below),
the product of 1.75 times TTM EBITDA for the most recently ended 12 consecutive
monthly periods for which financial statements have been delivered pursuant to
Section 5.3, (B) as of any date of determination during the fiscal month ended
August 24, 2008, the lesser of (y) the product of 2.10 times TTM EBITDA for the
most recently ended 12 consecutive monthly periods for which financial
statements have been delivered pursuant to Section 5.3, and (z) the sum of
(I) the product of 1.75 times TTM EBITDA for the most recently ended 12
consecutive monthly periods for which financial statements have been delivered
pursuant to Section 5.3 plus (II) $1,700,000, and (C) as of any date of
determination during the fiscal month ended September 28, 2008, the lesser of
(y) the product of 2.10 times TTM EBITDA for the most recently ended 12
consecutive monthly periods for which financial statements have been delivered
pursuant to Section 5.3, and (z) the sum of (I) the product of 1.75 times TTM
EBITDA for the most recently ended 12 consecutive monthly periods for which
financial statements have been delivered pursuant to Section 5.3 plus (II)
$1,000,000, and

(ii) 50% of the most recently determined Enterprise Value;

minus

 



--------------------------------------------------------------------------------

(b) the sum of (i) the Bank Product Reserve, (ii) the Sale-Leaseback Reserve,
and (iii) the aggregate amount of reserves, if any, established by Agent under
Section 2.1(b).”

3. Waiver of Designated Event of Default. Subject to the satisfaction by
Borrowers of the conditions precedent set forth in Section 4 herein, and
anything in the Credit Agreement to the contrary notwithstanding, the Lender
Group hereby waives the Designated Event of Default; provided, however, nothing
herein shall be deemed a waiver with respect to any other future failure of
Borrowers to comply fully with any provision of the Credit Agreement or any
other provision of any Loan Document. This waiver shall be effective only for
the Designated Event of Default, and in no event shall this waiver be deemed to
be a waiver of, or a waiver of enforcement of any of the Lender Group’s rights
with respect to, any other Defaults or Events of Default now existing or
hereafter arising. Nothing contained in this Amendment nor any communications
between any Borrower and any member of the Lender Group shall be a waiver of any
rights or remedies any member of the Lender Group has or may have against
Borrowers, except as specifically provided herein. Except as specifically
provided herein, each member of the Lender Group hereby reserves and preserves
all of its rights and remedies against Borrowers under the Credit Agreement and
the other Loan Documents.

4. Conditions Precedent to Amendment. The satisfaction of each of the following
shall constitute conditions precedent to the effectiveness of this Amendment and
each and every provision hereof:

(a) Agent shall have received this Amendment, duly executed by the parties
hereto, and the same shall be in full force and effect.

(b) Agent shall have received a reaffirmation and consent substantially in the
form attached hereto as Exhibit A, duly executed and delivered by each
Guarantor.

(c) After giving effect to this Amendment, the representations and warranties
herein and in the Credit Agreement, as amended hereby, and the other Loan
Documents shall be true and correct in all material respects on and as of the
date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date).

(d) After giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing on the date hereof, nor shall result from the
consummation of the transactions contemplated herein.

(e) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force as of the date
hereof by any Governmental Authority against any Borrower, any Guarantor, Agent,
or any Lender.

(g) Borrowers shall have paid all of the Lender Group Expenses incurred by Agent
in connection with this Amendment and the other transactions referred to herein.

5. Release.

 



--------------------------------------------------------------------------------

(a) Effective on the date hereof, each Borrower and each Guarantor hereby
waives, releases, remises and forever discharges Agent and each Lender, each of
their respective Affiliates, and each of the officers, directors, employees, and
agents of Agent, each Lender and their respective Affiliates (collectively, the
“Releasees”), from any and all claims, suits, investigations, proceedings,
demands, obligations, liabilities, causes of action, damages, losses, costs and
expenses, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law of any kind or character,
known or unknown, past or present, liquidated or unliquidated, suspected or
unsuspected, which such Borrower or such Guarantor ever had from the beginning
of the world, or now has against any such Releasee which relates, directly or
indirectly to the Credit Agreement, any other Loan Document, or to any acts or
omissions of any such Releasee in connection with the Credit Agreement or any
other Loan Document or the transactions contemplated thereby or related thereto,
except for the duties and obligations set forth in the Credit Agreement as
modified hereby and the other Loan Documents. As to each and every claim
released hereunder, each Borrower and each Guarantor hereby represents that it
has received the advice of legal counsel with regard to the releases contained
herein, and having been so advised, specifically waives the benefit of the
provisions of Section 1542 of the Civil Code of California which provides as
follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

As to each and every claim released hereunder, each Borrower and each Guarantor
also waives the benefit of each other similar provision of applicable federal or
state law (including without limitation the laws of the State of New York), if
any, pertaining to general releases after having been advised by its legal
counsel with respect thereto.

(b) Each Borrower and each Guarantor, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee above that
it will not sue (at law, in equity, in any regulatory proceeding or otherwise)
any Releasee on the basis of any claim released, remised and discharged by such
Borrower or such Guarantor pursuant to the above release. Each Borrower and each
Guarantor further agrees that it shall not dispute the validity or
enforceability of the Credit Agreement or any of the other Loan Documents or any
of its obligations thereunder, or the validity, priority, enforceability or the
extent of Agent’s Lien on any item of Collateral under the Credit Agreement or
the other Loan Documents. If any Borrower or any Guarantor, or any of its
successors, assigns or other legal representations violates the foregoing
covenant, such Borrower or such Guarantor, for itself and its successors,
assigns and legal representatives, agrees to pay, in addition to such other
damages as any Releasee may sustain as a result of such violation, all attorneys
fees and costs incurred by such Releasee as a result of such violation.

6. Costs and Expenses. Borrowers agree to pay all reasonable out-of-pocket costs
and expenses of each member of the Lender Group (including, without limitation,
the reasonable fees and disbursements of outside counsel to each member of the
Lender Group) in connection with the preparation, execution and delivery of this
Amendment and all agreements and documents executed in connection herewith and
the review of all documents incidental thereto.

 



--------------------------------------------------------------------------------

7. Representations and Warranties; Reaffirmations.

(a) Each Borrower represents and warrants to the Lender Group that (i) the
execution, delivery, and performance of this Amendment and the Credit Agreement,
as amended hereby, (A) are within its corporate or limited partnership powers,
(B) have been duly authorized by all necessary corporate or limited partnership
action on its part, and (C) are not in contravention of any law, rule, or
regulation applicable to it, or any order, judgment, decree, writ, injunction,
or award of any arbitrator, court, or Governmental Authority binding on it, or
of the terms of its Governing Documents, or of any material contract or
undertaking to which it is a party or by which any of its properties may be
bound or affected; (ii) each of this Amendment and the Credit Agreement, as
amended hereby, are legal, valid and binding obligations of each Borrower,
enforceable against each Borrower in accordance with their respective terms
(except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors rights generally); (iii) after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing on the date hereof;
and (iv) after giving effect to this Amendment, the representations and
warranties herein and in the Credit Agreement, as amended hereby, and the other
Loan Documents are true and correct in all material respects on and as of the
date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date).

(b) Each Borrower hereby restates, ratifies and reaffirms each and every term
and condition set forth in the Credit Agreement, as amended hereby, and the
other Loan Documents to which it is a party effective as of the date hereof.
Each Borrower hereby acknowledges, confirms and agrees that Agent has and shall
continue to have valid, enforceable and perfected first-priority liens upon and
security interests in the Collateral (subject only to Permitted Liens) granted
to Agent pursuant to the Loan Documents or otherwise held by Agent.

8. Compromise Negotiations. Other than the provisions of this Amendment
explicitly set forth herein, any discussions between the parties hereto in
reference to the drafting hereof (the “Negotiations”) shall not be utilized or
admissible in any subsequent litigation between the parties hereto. All such
Negotiations shall be considered “compromise negotiations” pursuant to N.Y.
C.P.L.R. 4547, Fed. R. Evid. 408 and any comparable provision of any other state
or federal law which may now or in the future be deemed applicable to the
Negotiations, and none of such Negotiations shall be considered “otherwise
discoverable” or be permitted to be discoverable or admissible for any other
purpose or to prove “bias, prejudice, interest of a witness or a party,
negativing a contention of undue delay, or an effort to obstruct a criminal
investigation or prosecution” as provided by N.Y. C.P.L.R. 4547, Fed. R. Evid.
408 and any comparable provision of any other state or federal law which may now
or in the future be deemed applicable to the Negotiations.

9. Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, and the rights of the parties hereunder shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York.

10. Counterpart Execution. This Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument, and



--------------------------------------------------------------------------------

any of the parties hereto may execute this Amendment by signing any such
counterpart. Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of Amendment by telefacsimile or electronic mail also shall
deliver an original executed counterpart of this Amendment, but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.

11. Effect on Loan Documents.

(a) The Credit Agreement and each of the other Loan Documents, as amended,
modified or waived hereby, shall be and remain in full force and effect in
accordance with their respective terms and hereby are ratified and confirmed in
all respects. The execution, delivery, and performance of this Amendment shall
not operate, except as expressly set forth herein, as a modification or waiver
of any right, power, or remedy of Agent or any Lender under the Credit Agreement
or any other Loan Document. The waivers, consents, and modifications herein are
limited to the specifics hereof, shall not apply with respect to any facts or
occurrences other than those on which the same are based, shall not excuse
future non-compliance with the Loan Documents, and shall not operate as a
consent to any further or other matter under the Loan Documents.

(b) Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

(c) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.

(d) This Amendment is a Loan Document.

12. Entire Agreement. This Amendment embodies the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and supersedes any and all prior or contemporaneous agreements or understandings
with respect to the subject matter hereof, whether express or implied, oral or
written.

[signature page follows]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

BUCA, INC.

a Minnesota corporation

By:

 

/s/ Richard G. Erstad

Title:

 

General Counsel

BUCA RESTAURANTS, INC.

a Minnesota corporation

By:

 

/s/ Richard G. Erstad

Title:

 

Secretary

BUCA TEXAS RESTAURANTS, L.P.

a Texas limited partnership

By:  

Buca Restaurants, Inc.,

its general partner

 

By:

  /s/ Richard G. Erstad  

Title:  

  Secretary

BUCA RESTAURANTS 2, INC.

a Minnesota corporation

By:

 

/s/ Richard G. Erstad

Title:

 

Secretary

BUCA (MINNEAPOLIS), INC.

a Minnesota corporation

By:

 

/s/ Richard G. Erstad

Title:  

 

Secretary

 



--------------------------------------------------------------------------------

WELLS FARGO FOOTHILL, INC.

a California corporation, as Agent and as a Lender

By:

  /s/ Kelly Walsh

Title:  

  Vice President